                Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 1 of 13




 1   Christopher Sproul (Cal. Bar No. 126398)
     Stuart Wilcox (Cal. Bar No. 327726)
 2   Brian Orion (Cal. Bar No. 239460)
 3   ENVIRONMENTAL ADVOCATES
     5135 Anza Street
 4   San Francisco, California 94121
     Telephone: (415) 533-3376
 5   Facsimile: (415) 358-5695
     Email: csproul@enviroadvocates.com
 6   Email: wilcox@enviroadvocates.com
 7   Email: borion@enviroadvocates.com

 8   Attorneys for Plaintiff
     OUR CHILDREN’S EARTH FOUNDATION
 9
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
13
     OUR CHILDREN’S EARTH FOUNDATION, a
     non-profit corporation,                          Civil Case No. 20-cv-8530
14
15
                    Plaintiff,                        COMPLAINT FOR DECLARATORY
16                                                    AND INJUNCTIVE RELIEF
           v.
17
18   ANDREW R. WHEELER, in his official
     capacity as Administrator of the United States
19   Environmental Protection Agency,
20
                   Defendant.
21
22
23
24
25

26
27
28
                 Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 2 of 13




 1   Our Children’s Earth Foundation (“OCE”) alleges as follows:
 2                                              INTRODUCTION
 3          1.      OCE brings this action under section 304(a)(2) of the Clean Air Act, 42 U.S.C. §
 4   7604(a)(2), against Andrew R. Wheeler, in his official position as Administrator of the U.S.
 5   Environmental Protection Agency (“EPA”). This Complaint challenges Administrator Wheeler’s failure
 6   to timely assemble, publish, and publish notice in the Federal Register of, as required by section
 7   110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), comprehensive documents setting forth the state
 8   implementation plans (“SIPs”) for the States of California, Arizona, and Nevada.

 9                                                  JURISDICTION
10          2.      This Court has subject matter jurisdiction under section 304 of the Clean Air Act, 42
11   U.S.C. § 7604(a)(2), which allows any person to institute a lawsuit against the Administrator where the
12   Administrator has failed to perform a nondiscretionary act under the Clean Air Act. This Court also has
13   jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1361
14   (action to compel an officer of the United States to perform his duty).
15          3.      This Court has authority to grant declaratory relief pursuant to the Declaratory Judgment
16   Act, 28 U.S.C. § 2201. This Court has authority to grant injunctive relief pursuant to 28 U.S.C. § 2202.
17          4.      This Court has authority to award costs and attorney fees pursuant to 42 U.S.C. §
18   7604(d).
19          5.      This Court has personal jurisdiction over Administrator Wheeler because he is an EPA
20   official and EPA is an agency of the federal government operating within the United States.
21                                                     NOTICE
22          6.      By letter dated September 6, 2020, OCE provided the Administrator with written notice
23   of its claims concerning Administrator Wheeler’s failure to carry out his duty to assemble, publish, and
24   publish notice in the Federal Register of comprehensive SIP submissions for the 50 states, including
25   California, Arizona, and Nevada. OCE provided this notice pursuant to 42 U.S.C. § 7604(b)(2) and 40
26   C.F.R. §§ 54.2, 54.3. Administrator Wheeler received this notice letter on September 21, 2020.
27   Although more than 60 days have elapsed since OCE gave notice, Administrator Wheeler remains in

     COMPLAINT FOR DECLARATORY                     1
     AND INJUNCTIVE RELIEF
                 Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 3 of 13




 1   violation of the law. As a result, the Clean Air Act claims made in this Complaint are ripe for judicial
 2   review and the harm Administrator Wheeler has caused and will cause to OCE and its members and
 3   staff can be remedied by an order of this Court.
 4                                                      VENUE
 5          7.      Venue in the United States District for the Northern District of California is proper under
 6   section 304 of the Clean Air Act, 42 U.S.C. § 7604, and 28 U.S.C. § 1391(b) and (e) because a
 7   substantial part of the events or omissions giving rise to the claim occurred within this District, OCE
 8   resides in this District, and because EPA maintains its Region IX1 headquarters in this District.

 9                                      INTRADISTRICT ASSIGNMENT
10          8.       Intradistrict assignment of this matter to the San Francisco Division of the Court is
11   appropriate pursuant to Civil Local Rule 3-2(d) because EPA’s Region IX headquarters, where the
12   events or omissions that are the source of this lawsuit occurred, is located in San Francisco, California;
13   OCE’s principal place of business is located in Napa, California; and OCE’s lead counsel resides in San
14   Francisco, California.
15                                                THE PARTIES
16          9.      Plaintiff OUR CHILDREN’S EARTH FOUNDATION is a non-profit corporation based
17   in Napa, California that is dedicated to protecting the environment. OCE promotes public awareness of
18   domestic and international environmental impacts through information dissemination, education, and
19   private enforcement of environmental protection statutes. OCE enforcement cases aim to achieve public
20   access to government information, ensure proper implementation of environmental statutes and
21   permitting, and enjoin violations of environmental and government transparency laws. OCE has an
22   active membership of people from all over the United States with a significant number of members
23   residing in California, Arizona, and Nevada and in states harmed by interstate transport of air pollutants
24   originating in California, Arizona, and Nevada.
25
     1
26    EPA Region IX’s jurisdiction extends to California, Arizona, Nevada, Hawaii, the Pacific Islands, and
     148 Tribal Nations.
27

     COMPLAINT FOR DECLARATORY                      2
     AND INJUNCTIVE RELIEF
                Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 4 of 13




 1          10.     OCE is a non-profit corporation. Therefore, OCE is a “person” within the meaning of 42
 2   U.S.C. § 7602(e). As such, OCE may commence a civil action under 42 U.S.C. § 7604(a).
 3          11.     OCE has a direct stake in the outcome of this action. As a result of Administrator
 4   Wheeler’s failure to timely assemble, publish, and publish notice in the Federal Register of the
 5   comprehensive SIPs for California, Arizona, and Nevada, OCE is unable to ascertain the applicable
 6   federal clean air requirements, for purposes of education, advocacy, and enforcement, in the same fashion
 7   that OCE can with published laws. As a result of Administrator Wheeler’s failure to timely assemble,
 8   publish, and publish notice in the Federal Register of the comprehensive SIPs for California, Arizona,

 9   and Nevada, OCE’s goals of education, advocacy, and enforcement of clean air laws are more difficult to
10   achieve. For example, ascertaining the applicable federal clean air requirements for purposes of education,
11   advocacy, and enforcement is more time consuming, resulting in draining the few resources that are
12   available to OCE for achieving its mission. Comparisons between the different SIP provisions, which at
13   times is essential for advocacy, is also impossible without up-to-date, published SIPs.
14          12.     A significant number of OCE’s members live in, work in, and/or visit the states of
15   California, Arizona, and Nevada and/or states harmed by interstate transport of air pollutants originating
16   in California, Arizona, and/or Nevada. OCE’s members and staff breathe the excessively polluted air
17   when they are located in these states. Air pollution is exacerbated in these states where regulated entities
18   are unaware of Clean Air Act requirements and where citizen and organization enforcement of Clean Air
19   Act requirements is hampered by compromised availability of information on current standards,
20   regulations, and rules. The health, wellbeing, and enjoyment of these members and staff have been and
21   continue to be adversely affected by Defendant’s failure to assemble, publish, and publish notice in the
22   Federal Register of the comprehensive SIPs for California, Arizona, and Nevada in that, among other
23   things, the SIPs are more difficult to enforce because of their inaccessibility to the public and publicly
24   minded enforcement groups and because the standards are more difficult for regulated entities to ascertain
25   and comply with. As a result, the interests of OCE and its members and staff have been, are being, and
26   will continue to be irreparably harmed by the Administrator’s failure to comply with his duty to
27

     COMPLAINT FOR DECLARATORY                       3
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 5 of 13




 1   assemble, publish, and publish notice in the Federal Register of the comprehensive SIPs for California,
 2   Arizona, and Nevada.
 3          13.     OCE has previously filed two lawsuits challenging the Administrator’s failure to comply
 4   with his SIP assembly and publication duties across the Nation. See Our Children’s Earth Foundation v.
 5   EPA, et al., 01-cv-1475 (N.D. Cal. 2001) (EPA Region IX); Our Children’s Earth Foundation v. EPA, et
 6   al., 03-cv-1705 (N.D. Cal. 2003) (EPA Regions I-VIII and X). However, the Administrator is again failing
 7   to comply with his obligations with regard to these duties, requiring OCE to expend further resources in
 8   the present enforcement action.

 9          14.     The violations alleged in this Complaint also deprive OCE and its members and staff of
10   certain information associated with the Administrator’s required actions regarding the comprehensive
11   California, Arizona, and Nevada SIPs. These procedural, informational, and other injuries are directly
12   tied to the other harms OCE and its members and staff are experiencing.
13          15.     The violations alleged in this Complaint have injured and continue to injure the interests
14   of OCE and its members and staff. These injuries are traceable to the Administrator’s failures to act.
15   Granting the requested relief would redress these injuries by compelling the Administrator to act in
16   compliance with what Congress has determined is an integral part of the regulatory scheme for attaining
17   and maintaining National Ambient Air Quality Standards (“NAAQS”), discussed below.
18          16.     Defendant ANDREW R. WHEELER is Administrator of the EPA. Mr. Wheeler is sued
19   in his official capacity. The Administrator is charged with implementation and enforcement of the Clean
20   Air Act. As described below, the Clean Air Act assigns the Administrator certain non-discretionary
21   duties, including the SIP assembly and publication duties that serve as the basis of this lawsuit, and
22   Administrator Wheeler has failed to comply with these duties.
23          17.     Administrator Wheeler failed to assemble, publish, and publish notice in the Federal
24   Register of the comprehensive SIPs for California, Arizona, and Nevada. As of this filing, Administrator
25   Wheeler’s failure is ongoing.
26
27

     COMPLAINT FOR DECLARATORY                      4
     AND INJUNCTIVE RELIEF
                Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 6 of 13




 1                           STATUTORY AND REGULATORY BACKGROUND
 2           18.     The Clean Air Act, 42 U.S.C. §§ 7401-7671q, enacted in 1970 and amended in 1977 and
 3   1990, establishes a comprehensive program to “protect and enhance the quality of the Nation’s air
 4   resources so as to promote the public health and welfare and the productive capacity of its population.” 42
 5   U.S.C. § 7401(b)(1). This program is founded on shared federal and state responsibility.
 6           19.     Sections 108 and 109 of the Clean Air Act require EPA to establish, review, and revise
 7   nationally applicable standards for certain common air pollutants, called the NAAQS. 42 U.S.C. §§
 8   7408-7409. The NAAQS establish permissible concentrations of those pollutants in the “ambient,” or

 9   outside, air.
10           20.     Section 110 of the Clean Air Act, 42 U.S.C. § 7410, in turn requires each state to adopt,
11   and submit to EPA for approval, a plan for the implementation, maintenance, and enforcement of the
12   NAAQS in each air quality control region within the state. These plans are known as SIPs, and states
13   regularly submit revisions to the comprehensive SIP for their state.
14           21.     Among other things, SIPs contain controls on individual sources of air pollution as
15   necessary to attain and maintain the NAAQS. 42 U.S.C. § 7410. SIPs approved by EPA become federal
16   law. Thus, violations of SIP requirements, applicable to state agencies and individual sources of air
17   pollution, are subject to enforcement actions by the United States, as well as by citizens.
18           22.     Section 110 of the Clean Air Act requires that any SIP submission that is approved, or
19   portion thereof that is approved, be included in the comprehensive SIP for each state and that EPA must
20   assemble, publish, and publish notice in the Federal Register of these comprehensive SIPs “[n]ot later
21   than 5 years after the date of the enactment of the Clean Air Act Amendments of 1990 [enacted Nov. 15,
22   1990], and every 3 years thereafter…” 42 U.S.C. § 7410(h)(1); see also H.R. Rep. No. 95-294 at 15
23   (1977) (noting that Section 110 of the Clean Air Act “requires the Administrator to compile and . . .
24   publish copies of each State’s air pollution control plan which have been federally approved or
25   promulgated. The intended purpose of the section is to provide a clear statement for the State, industry,
26   and the public of the air pollution rules which are in effect in each state.”).
27

     COMPLAINT FOR DECLARATORY                        5
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 7 of 13




 1          23.       Administrator Wheeler has failed to comply with his duties under Section 110 of the
 2   Clean Air Act.
 3                                         FACTUAL BACKGROUND
 4          24.       This lawsuit concerns Administrator Wheeler’s failure to timely assemble, publish, and
 5   publish notice in the Federal Register of the comprehensive SIPs for California, Arizona, and Nevada.
 6   These actions are now all overdue.
 7          25.       Administrator Wheeler has failed to publish any updates to the “comprehensive” SIP for
 8   the State of California since 2017. See https://www.epa.gov/sips-ca/epa-approved-statutes-and-state-

 9   regulations-california-sip (most recent approved SIP revision dated March 21, 2017). This is despite the
10   fact that EPA has approved amendments to the California SIP numerous times since 2017. See, e.g., 84
11   Fed. Reg. 31,864 (Aug. 1, 2019) (final approval of revision to the State of California SIP). As discussed
12   above, the Clean Air Act requires the Administrator to assemble and publish a comprehensive SIP for
13   each state every three years, beginning five years after the November 1990 passage of the Clean Air Act
14   Amendments of 1990. See 42 U.S.C. § 7410(h)(1). As a result, Administrator Wheeler failed to comply
15   with at least his November 2019 obligation to assemble and publish the comprehensive SIP for
16   California. As a result, the published “comprehensive” SIP for California is not available to anyone,
17   including the public. The currently available “comprehensive” SIP for California is missing SIP revisions
18   and, on information and belief, contains superseded SIP provisions that appear to be current to those
19   reviewing the “comprehensive” California SIP. Thus, Administrator Wheeler has frustrated the intended
20   purpose of section 110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), with regard to the California
21   SIP.
22          26.       Administrator Wheeler has failed to publish any updates to the “comprehensive” SIP for
23   the State of Arizona since 2018. See https://www.epa.gov/sips-az/epa-approved-statutes-and-regulations-
24   arizona-sip (most recent SIP revision dated February 2018). This is despite the fact that EPA has approved
25   amendments to the Arizona SIP numerous times since 2018. See, e.g., 83 Fed. Reg. 19,631 (June 4, 2018)
26   (final approval of revision to the State of Arizona SIP). As discussed above, the Clean Air Act requires
27   the Administrator to assemble and publish a comprehensive SIP for each state every three years,

     COMPLAINT FOR DECLARATORY                      6
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 8 of 13




 1   beginning five years after the November 1990 passage of the Clean Air Act Amendments of 1990. See
 2   42 U.S.C. § 7410(h)(1). As a result, Administrator Wheeler failed to comply with at least his November
 3   2019 obligation to assemble and publish the comprehensive SIP for Arizona. As a result, the published
 4   “comprehensive” SIP for Arizona is not available to anyone, including the public. The currently available
 5   “comprehensive” SIP for Arizona is missing SIP revisions and, on information and belief, contains
 6   superseded SIP provisions that appear to be current to those reviewing the “comprehensive” Arizona SIP.
 7   Thus, Administrator Wheeler has frustrated the intended purpose of section 110(h)(1) of the Clean Air
 8   Act, 42 U.S.C. § 7410(h)(1), with regard to the Arizona SIP.

 9          27.     Administrator Wheeler has failed to publish any updates to the “comprehensive” SIP for
10   the State of Nevada since 2014. See https://www.epa.gov/sips-nv/epa-approved-nevada-wide-air-quality-
11   statutes-and-regulations#compiled (most recent SIP revision dated May 2014). This is despite the fact that
12   EPA has approved amendments to the Nevada SIP numerous times since 2014. See, e.g., 84 Fed. Reg.
13   44,699 (Nov. 26, 2019) (final approval of revision to the State of Nevada SIP). As discussed above, the
14   Clean Air Act requires the Administrator to assemble and publish a comprehensive SIP for each state
15   every three years, beginning five years after the November 1990 passage of the Clean Air Act
16   Amendments of 1990. See 42 U.S.C. § 7410(h)(1). As a result, the EPA Administrator failed to comply
17   with at least their November 2016 and November 2019 obligations to assemble and publish the
18   comprehensive SIP for Nevada. As a result, the published “comprehensive” SIP for Nevada is not
19   available to anyone, including the public. The currently available “comprehensive” SIP for Nevada is
20   missing SIP revisions and, on information and belief, contains superseded SIP provisions that appear to
21   be current to those reviewing the “comprehensive” Nevada SIP. Thus, Administrator Wheeler has
22   frustrated the intended purpose of section 110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), with
23   regard to the Nevada SIP.
24          28.     Furthermore, on information and belief, the published “comprehensive” SIPs for
25   California, Arizona, and Nevada are not comprehensive even to the date of their last publication or
26   addition and are missing certain approved elements of these states’ SIPs. This indicates that the EPA
27

     COMPLAINT FOR DECLARATORY                     7
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 9 of 13




 1   Administrator’s failure to assemble and publish comprehensive SIPs for California, Arizona, and Nevada
 2   appear to extend even further into the past than discussed above.
 3          29.     In addition to Administrator Wheeler’s failure to assemble and publish comprehensive
 4   SIPs for California, Arizona, and Nevada, Administrator Wheeler has also failed to publish notice in the
 5   Federal Register of the availability of the comprehensive SIPs for the states of California, Arizona, and
 6   Nevada. The EPA Administrator’s last Federal Register notice indicating the availability of comprehensive
 7   SIPs for the states is from November 2013. See 78 Fed. Reg. 71,508 (Nov. 29, 2013) (EPA’s last
 8   publication of a notice of the “Availability of Federally-Enforceable State Implementation Plans for All

 9   States”). As discussed above, the Clean Air Act requires the Administrator to publish these notices every
10   three years, beginning five years after the November 1990 passage of the Clean Air Act Amendments of
11   1990. See 42 U.S.C. § 7410(h)(1). As a result, the EPA Administrator failed to comply with both their
12   November 2016 and November 2019 obligations to publish notice in the Federal Register of the
13   comprehensive SIPs for California, Arizona, and Nevada. This is yet another way in which the EPA
14   Administrator frustrated the intended purpose of section 110(h)(1) of the Clean Air Act, 42 U.S.C. §
15   7410(h)(1).
16                                        FIRST CLAIM FOR RELIEF
17                   Violation of the Clean Air Act – Failure to Assemble and Publish the
18                                        Comprehensive California SIP
19          30.     OCE repeats and incorporates by reference the allegations in the above paragraphs and all
20   paragraphs of this Complaint.
21          31.     Administrator Wheeler last provided some updates to California’s “comprehensive” SIP
22   in 2017, despite EPA having approved revisions to the SIP since that time.
23          32.     On information and belief, the “comprehensive” California SIP is not even
24   comprehensive through the date of this last update.
25          33.     Administrator Wheeler did not assemble and publish the comprehensive SIP for the State
26   of California in at least November 2019, as he is required to do by the Clean Air Act. See 42 U.S.C. §
27   7410(h)(1).

     COMPLAINT FOR DECLARATORY                      8
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 10 of 13




 1          34.     Administrator Wheeler therefore has violated Section 110(h)(1) of the Clean Air Act, 42
 2   U.S.C. § 7410(h)(1), by failing to timely assemble and publish the comprehensive California SIP.
 3          35.     These violations constitute “failure[s] of the Administrator to perform any act or duty
 4   under this chapter which [are] not discretionary with the Administrator,” within the meaning of the
 5   Clean Air Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(2). Administrator Wheeler’s violations
 6   are ongoing and will continue unless remedied by this Court.
 7                                       SECOND CLAIM FOR RELIEF
 8                   Violation of the Clean Air Act – Failure to Assemble and Publish the

 9                                           Comprehensive Arizona SIP
10          36.     OCE repeats and incorporates by reference the allegations in the above paragraphs and all
11   paragraphs of this Complaint.
12          37.     Administrator Wheeler last updated the Arizona “comprehensive” SIP in 2018, despite
13   EPA having approved revisions to the SIP since that time.
14          38.     On information and belief, the “comprehensive” Arizona SIP is not even comprehensive
15   through the date of this last update.
16          39.     Administrator Wheeler did not assemble and publish the comprehensive SIP for the State
17   of Arizona in at least November 2019, as he is required to do by the Clean Air Act. See 42 U.S.C. §
18   7410(h)(1).
19          40.     Administrator Wheeler therefore has violated Section 110(h)(1) of the Clean Air Act, 42
20   U.S.C. § 7410(h)(1), by failing to timely assemble and publish the comprehensive Arizona SIP.
21          41.     These violations constitute “failure[s] of the Administrator to perform any act or duty
22   under this chapter which [are] not discretionary with the Administrator,” within the meaning of the
23   Clean Air Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(2). Administrator Wheeler’s violations
24   are ongoing and will continue unless remedied by this Court.
25
26
27

     COMPLAINT FOR DECLARATORY                     9
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 11 of 13




 1                                           THIRD CLAIM FOR RELIEF
 2                   Violation of the Clean Air Act – Failure to Assemble and Publish the
 3                                            Comprehensive Nevada SIP
 4          42.     OCE repeats and incorporates by reference the allegations in the above paragraphs and all
 5   paragraphs of this Complaint.
 6          43.     The EPA Administrator last updated Nevada’s “comprehensive” SIP in 2014, despite
 7   EPA having approved revisions to the SIP since that time.
 8          44.     On information and belief, the “comprehensive” Nevada SIP is not even comprehensive

 9   through the date of this last update.
10          45.     The EPA Administrator did not assemble and publish the comprehensive SIP for the
11   State of Nevada in at least November 2016 and November 2019, as the Administrator is required to do
12   by the Clean Air Act. See 42 U.S.C. § 7410(h)(1).
13          46.     The EPA Administrator therefore violated Section 110(h)(1) of the Clean Air Act, 42
14   U.S.C. § 7410(h)(1), by failing to timely assemble and publish the comprehensive Nevada SIP.
15          47.     These violations constitute “failure[s] of the Administrator to perform any act or duty
16   under this chapter which [are] not discretionary with the Administrator,” within the meaning of the
17   Clean Air Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(2). The EPA Administrator’s violations
18   are ongoing and will continue unless remedied by this Court.
19                                       FOURTH CLAIM FOR RELIEF
20         Violation of the Clean Air Act – Failure to Publish Notice in the Federal Register of the
21                          Comprehensive SIPs for California, Arizona, and Nevada
22          48.     OCE repeats and incorporates by reference the allegations in the above paragraphs and all
23   paragraphs of this Complaint.
24          49.     The EPA Administrator last published notice in the Federal Register of the availability of
25   comprehensive SIPs for every state, including California, Arizona, and Nevada, on November 29, 2013.
26   See 78 Fed. Reg. 71,508.
27

     COMPLAINT FOR DECLARATORY                      10
     AND INJUNCTIVE RELIEF
               Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 12 of 13




 1          50.     The EPA Administrator did not publish notice in the Federal Register of the
 2   comprehensive SIPs for the states of California, Arizona, and Nevada, or any other state, in either
 3   November 2016 or November 2019, as the Administrator is required to do by the Clean Air Act. See 42
 4   U.S.C. § 7410(h)(1).
 5          51.     The EPA Administrator has thus violated Section 110(h)(1) of the Clean Air Act, 42
 6   U.S.C. § 7410(h)(1), by failing to timely publish notice in the Federal Register of the availability of
 7   comprehensive SIPs for California, Arizona, and Nevada.
 8          52.     These violations constitute “failure[s] of the Administrator to perform any act or duty

 9   under this chapter which [are] not discretionary with the Administrator,” within the meaning of the
10   Clean Air Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(2). Administrator Wheeler’s violations
11   are ongoing and will continue unless remedied by this Court.
12                                          REQUEST FOR RELIEF
13          WHEREFORE, OCE respectfully requests that this Court enter judgment providing the
14   following relief:
15      A. Pursuant to section 304 of the Clean Air Act, 42 U.S.C. § 7604, declare that Administrator
16          Wheeler has failed to comply with section 110(h)(1) of the Clean Air Act, 42 U.S.C. §
17          7410(h)(1), by failing to timely assemble and publish comprehensive SIPs for California,
18          Arizona, and Nevada,
19      B. Pursuant to section 304 of the Clean Air Act, 42 U.S.C. § 7604, order Administrator Wheeler to
20          comply with section 110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), by promptly
21          assembling and publishing comprehensive SIPs for California, Arizona, and Nevada on a court-
22          ordered schedule,
23      C. Pursuant to section 304 of the Clean Air Act, 42 U.S.C. § 7604, declare that Administrator
24          Wheeler has failed to comply with section 110(h)(1) of the Clean Air Act, 42 U.S.C. §
25          7410(h)(1), by failing to timely publish notice in the Federal Register of the availability of
26          comprehensive SIPs for California, Arizona, and Nevada,
27

     COMPLAINT FOR DECLARATORY                      11
     AND INJUNCTIVE RELIEF
             Case 3:20-cv-08530-SK Document 1 Filed 12/02/20 Page 13 of 13




 1     D. Pursuant to section 304 of the Clean Air Act, 42 U.S.C. § 7604, order Administrator Wheeler to
 2        comply with section 110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), by promptly
 3        publishing in the Federal Register notice of the availability of comprehensive SIPs for California,
 4        Arizona, and Nevada on a court-ordered schedule,
 5     E. Pursuant to section 304 of the Clean Air Act, 42 U.S.C. § 7604, order Administrator Wheeler to
 6        comply with section 110(h)(1) of the Clean Air Act, 42 U.S.C. § 7410(h)(1), by assembling,
 7        publishing, and publishing notice in the Federal Register of comprehensive SIPs for California,
 8        Arizona, and Nevada in November 2022 and every three years thereafter as required by the

 9        Clean Air Act,
10     F. Pursuant to section 304(d) of the Clean Air Act, 42 U.S.C. § 7604(d), order Administrator
11        Wheeler to pay to OCE its costs of litigation, including reasonable attorney and expert witness
12        fees, and
13     G. Award such other and further relief as this Court deems just and proper or such other relief as
14        OCE may subsequently request.
15   RESPECTFULLY SUBMITTED, December 2, 2020.
16
17
                                                            Christopher Sproul (CA Bar No. 126938)
18                                                          Environmental Advocates
19                                                          5135 Anza Street
                                                            San Francisco, CA 94121
20                                                          (415) 533-3376
                                                            csproul@enviroadvocates.com
21
                                                            Attorney for Our Children’s Earth Foundation
22
23
24
25
26
27

     COMPLAINT FOR DECLARATORY                   12
     AND INJUNCTIVE RELIEF
